



COURT OF APPEAL FOR ONTARIO

CITATION: Kempf v.
    Nguyen, 2015 ONCA 114

DATE: 20150218

DOCKET: C56989

Laskin, Rouleau and Epstein JJ.A.

BETWEEN

Rolf Kempf, Angela Kempf, Severin Kempf (a
    minor) and Raphael Kempf

(a minor) by their Litigation Guardian
    Angela Kempf

Plaintiffs (Respondents)

and

Thi Thanh Nguyen

Defendant (Appellant)

Tim Buckley and Douglas Smith, for the appellant

Patrick J. Monaghan and Christine Matthews, for the
    respondents

Heard: June 5, 2014

On appeal from the judgment of
    Justice Darla A. Wilson of the Superior Court of Justice, dated April 5, 2013,
    with reasons reported at 2013 ONSC 1129 and 2013 ONSC 1977.

Epstein J.A.:

INTRODUCTION

[1]

On June 1, 2008, over 12,000 cyclists took to the Don Valley Parkway in
    Toronto for a charity bicycle ride to benefit the Heart and Stroke Foundation. 
    As the ride progressed, two groups of cyclists formed at the front, with the
    first group slightly ahead of the second.  The appellant, Thi Thanh Nguyen, was
    at the back of the first group.  The respondent Rolf Kempf was at the front of
    the second group.

[2]

Wanting to join the first group, Kempf approached Nguyens left side.  Suddenly,
    Nguyen swerved to the left, clipping Kempfs front wheel with his back wheel.
    Kempf fell and suffered serious injuries. Nguyen did not stop.

[3]

In April 2009, Kempf sued Nguyen in negligence for damages arising from
    the accident.  In his amended statement of defence, Nguyen pled, among other
    things, that Kempf had voluntarily assumed the risk of the ride (
volenti)
and that Kempf had himself been negligent.

[4]

The trial commenced on February 4, 2013. The parties settled the issue
    of damages.  The issue for trial was, therefore, the extent to which, if at
    all, Nguyen was liable for Kempfs injuries.

[5]

At the opening of trial, counsel for Kempf moved to strike the jury
    notice Nguyen had served in August 2009.  The jury had already been selected.
    The trial judge struck the jury notice and discharged the jury.  The trial
    judge reasoned that the jury would be confused by the implications of a waiver Kempf
    had signed before entering the ride, particularly in the light of Nguyens plea
    that Kempf voluntarily assumed the risks of the ride.

[6]

After a five-day trial, the trial judge found Nguyen responsible for
    Kempfs injuries. In her reasons, the trial judge did not address Nguyens plea
    of contributory negligence. While she held, at para. 100 of her reasons for
    judgment, that Nguyens actions caused Kempfs injuries, the trial judge at no
    point expressly indicated that she found Nguyen entirely at fault.

[7]

On appeal, Nguyen does not contest the trial judges finding that he was
    negligent. He raises two substantive grounds.  He submits that the trial judge
    erred in failing to apportion any liability against Kempf.  Nguyen further submits
    that the trial judge erred in finding that the applicable standard of care was
    negligence as opposed to recklessness. Nguyen also raises a procedural ground. He
    argues that the trial judge erred in striking the jury notice.

[8]

I would allow the appeal on the third ground.  With respect, for the reasons
    that follow I am of the view that the trial judge based her decision to strike
    the jury upon a wrong or inapplicable principle of law.  On this record and in
    the light of the issues raised by the parties, I would set aside the judgment
    and order a new trial on the issue of liability to be heard by a judge and a
    jury.

BACKGROUND FACTS

The Ride

[9]

The ride was open to cyclists of all abilities.  Participants could choose
    a 25, 50 or 75 kilometer route. Nguyen and Kempf signed up for the 75 kilometer
    route.  Much of the event took place on the Don Valley Parkway, a major arterial
    road in Toronto.  The road was closed to motor vehicles for the event.

[10]

The ride
    was not a competitive event, at least formally.  There were no prizes. 
    Nonetheless, many cyclists rode as fast as they could.  The entire roadway was
    open to the cyclists but due to the advantages of drafting, discussed in more
    detail below, the lead cyclists generally rode in packs. Inside the packs,
    riders roughly organized into lines, with one cyclist following immediately
    behind another.  The front wheel of a cyclist would often be within a foot or
    less of the back wheel of the cyclist ahead.  The packs were also tight lateral
    to the direction of travel such that a cyclist would be able to reach out and
    touch the rider on each side.

[11]

Nguyen and
    Kempf were fairly experienced cyclists.  Each belonged to a cycling club and
    took part in cycling outings several times a week.   Both were familiar with
    the rules pertaining to cycling safely in a group, as communicated informally
    within their cycling groups.  They did not know each other.

[12]

To participate
    in the ride, cyclists had to sign a document described as a waiver.  Kempf and
    Nguyen signed the waiver. Because the waiver is central to this appeal, I set
    it out here in some detail:

THE BECEL
    HEART&STROKE RIDE FOR HEART WAIVER AGREEMENT, EVENT DAY JUNE 1, 2008

Please Read Carefully Release Waiver and Indemnity: The Becel
    Ride for Heart I Agree:

1)That all times during the Becel Heart&Stroke Ride for
    Heart my safety remains my sole responsibility and that I will observe all
    rules of the road; and

...

4) That I am aware of the risks inherent in participating in
    the Becel Heart&Stroke Ride for Heart and assume all such risks.

...

IN CONSIDERATION of the acceptance of my application and
    permission to participate as an entrant in the Becel Heart&Stroke Ride for
    Heart and post-event activities, I, for myself, my heirs, executors,
    administrators, successors and assigns, HEREBY RELEASE, WAIVE AND FOREVER
    DISCHARGE the Heart and Stroke Foundation of Ontario, Unilever Canada, PLH
    & Associates, The City of Toronto, The Toronto Police Services Board, The
    Toronto Police Service, The Members of the Toronto Police Service Auxiliary
    Program, the Chief of Police, the Toronto Transit Commission, Board of
    Governors of Exhibition Place, the Canadian National Exhibition Association,
    and all other associations, sanctioning bodies and sponsoring companies, and
    all their respective agents, officials, servants, claims, demands, damages,
    costs, expenses, actions and causes of action, whether in law or equity, in
    respect to death, injury, loss or damage to my person or property HOWSOEVER
    CAUSED, arising or to arise by reason of my participation in the said event, whether
    a spectator, participant, competitor or otherwise, whether prior to, during or
    subsequent to the event, AND NOTWITHSTANDING that any of the foregoing may have
    contributed to, or the injury or damage may have been occasioned by, the
    negligence of any the foresaid. I FURTHER HEREBY UNDERTAKE or HOLD AND SAVE
    HARMLESS and AGREE TO INDEMNIFY all of the aforesaid from and against any and
    all liability incurred by any or all of them as a result of, or in any way
    connected with, my participation in the said event.

BY SUBMITTING THIS ENTRY, I ACKNOWLEDGE HAVING READ, UNDERSTOOD
    AND AGREED TO THE ABOVE WAIVER, RELEASE AND INDEMNITY. I WARRANT that I am
    physically fit to participate in this event, and that my equipment is
    mechanically fit and suitable for its intended use in the Becel
    Heart&Stroke Ride for Heart.

Print Full Name of Participant:... [Emphasis in original.]

[13]

The facts
    recited thus far are not in dispute. But there were conflicting accounts about
    how the riders were organized, how fast they were travelling, and, most significantly,
    Nguyens and Kempfs actions immediately before the accident and what motivated
    those actions.  To determine liability, the trier of fact had to resolve these factual
    differences, consider the standard of care called for by the circumstances, and
    decide whether Nguyen, Kempf, or both, were negligent and to what extent.

The Accident

Kempfs Evidence

[14]

Just
    before the accident, Kempf was leading a group of about ten cyclists. He
    decided to join the group in front of him in order to take advantage of the
    draft provided by the lead cyclists.  His plan was to move into a position to
    the left of a cyclist ahead of him.  This cyclist was Nguyen. Kempf accelerated
    to close the gap between him and Nguyen. He got to a position where his front
    wheel was approximately 50 to 70 centimeters (about two feet) to the left of
    Nguyens rear wheel and overlapped Nguyens rear wheel.   He was travelling
    approximately 20 to 25 kilometers per hour (kph).

[15]

There was
    no evidence that Kempf shouted out to Nguyen of his intention to move in beside
    him or that Kempf indicated to Nguyen that he had moved into position beside
    him.

[16]

Nguyen suddenly
    moved roughly two feet to the left. Nguyens rear wheel struck Kempfs front
    wheel.  Kempf tried but was unable to avoid the contact: it happened in a
    split second.

[17]

As a
    result of the collision, Kempf was thrown into the air and landed on the
    ground.  Other cyclists rode over him and crashed as well.

[18]

Nguyen did
    not stop after the impact of the two bicycles.  Kempf later identified Nguyen
    as the rider who collided with him by looking through pictures of the ride posted
    online.

Nguyens Evidence

[19]

Just prior
    to the accident, Nguyen was travelling in the lead group of the ride at about
    30 to 35 kph.  He was drafting off of a line of four to five cyclists directly
    ahead. Nguyens front wheel was about one foot behind the back wheel of the
    cyclist in front of him.  There was another cyclist to his left riding parallel
    with him; their shoulders were roughly one foot apart.

[20]

The rider
    two ahead of Nguyen suddenly slowed down.  This caused the rider directly ahead
    of Nguyen to take the evasive measure of decelerating and swerving to the
    right.  Nguyen was not forewarned of these actions and had no time to consider
    alternative courses of action.  To avoid impact with the riders ahead he moved
    approximately half a foot, possibly two feet, to his left. Nguyen acknowledged
    that he could have veered to the right. He had no time to shout out a warning.

[21]

He was not
    aware there was someone moving up behind him on his left. He did not recall standing
    up in his pedals: he said it was unlikely that he did.

[22]

In
    cross-examination, Nguyen admitted that his sudden movement to the left was not
    one he would ordinarily make in a group ride.

[23]

Immediately
    after swerving to the left, Nguyen heard a crash behind him.  Nguyen did not
    look back as he was concentrating on the rider in front of him.  Unaware of his
    involvement in what had just happened, Nguyen carried on with the ride.

Eyewitness
    Evidence

[24]

Jason
    Walter was a friend of Kempf and belonged to the same cycling club as Nguyen.  Just
    before the accident, Walter was behind and to the right of Kempf, approximately
    six to ten feet away, on a diagonal.  During cross-examination, however, Walter
    admitted that he may have been as many as three bicycles back from Kempf.  He
    saw the accident take place and recognized that both Kempf and Nguyen were
    involved.

[25]

Walter
    testified that just before the accident Nguyen was directly ahead of Kempf. Walter
    saw Nguyen stand up on his pedals.  Nguyens bicycle slowed when he stood up,
    Kempfs front wheel came up to overlap with Nguyens back wheel and then
    Nguyens bike swung out to the left.  The rear wheel of Nguyens bicycle
    clipped the front wheel of Kempfs bicycle.  Walter agreed that the wheel contact
    was so slight that Nguyen might not have noticed it.    Kempf went down. Walter
    had to take evasive action to avoid the pile-up of riders that resulted from the
    collision between Kempf and Nguyen.  Walter stopped and saw Kempf was injured.
    Everything happened in a matter of seconds. Walter did not see what, if
    anything, had happened in front of Nguyen.

[26]

Craig
    Tyndall belonged to the same cycling club as Kempf.  Just prior to the
    accident, Tyndall was riding immediately behind Kempf  travelling at
    approximately 38 kph. Nguyen was ahead of Kempf and to the right. Tyndall saw
    Nguyen swerve.  Tyndall did not see anyone ahead of Nguyen swerve. Kempf tried
    to avoid Nguyen but went down. Tyndall crashed as he was directly behind Kempf.

Evidence of other Ride Participants

[27]

A number
    of other participants in the ride gave evidence relating to what, if anything, they
    witnessed in relation to the collision.

[28]

Gilles
    Uguen belonged to the same cycling club as Kempf.  He was riding close to the
    front of the lead group of riders.  The group was in a pack with several lines
    of riders drafting off of one another. In the moments before the accident,
    Uguen did not notice anything unusual in the pack.  The pack was travelling at least
    40 kph.  Uguen heard a crash and turned to look behind him.  He saw Kempf lying
    on the ground and stopped to check on him.

[29]

Herschel
    Fogelman also belonged to the same cycling club as Kempf.  He was in the middle
    of the lead group and was travelling about 35 to 40 kph.  He described the
    group as [m]ore pack than pace-line.  Just prior to the accident, Fogelman
    did not observe any riders in the lead group slow down or bunch up. He did not
    see the accident, but heard the crash behind him.  He did not stop.  He said to
    the cyclist beside him that he hoped that he had not caused the crash, although
    he had no reason to think that he did.

Expert Evidence

[30]

Andrew
    Randell testified on behalf of Nguyen as an expert in the area of cycling and
    the proper conduct of cyclists participating in a group ride.

[31]

Randell
    defined the terms half-wheeling, drafting, and pace-line.  Half-wheeling occurs
    when the front wheel of a cyclist overlaps with the back wheel of the cyclist
    in front of him.  Drafting, integral to group riding, involves the front riders
    blocking the wind for the riders directly behind him so they can keep pace while
    saving energy.  By sharing the time spent at the front, a line of cyclists can
    go faster than a single cyclist.   A pace-line is a highly organized group of
    cyclists in which two lines of cyclists rotate to maximize their speed and to shelter
    one another from the wind.

[32]

While
    Randells evidence was somewhat unclear as to whether overlapping wheels for a
    short period of time amounted to half-wheeling or whether the term applies only
    to overlapping for a more extended period of time, he did testify that overlapping
    wheels for any period of time is bad because of the increased risk that the
    wheels of the two bicycles will touch  a major cause of crashes in cycling
    events.

[33]

Randell
    testified that riders must keep a safe distance between themselves and all
    other riders: a safe distance is one foot behind the cyclist to the front and one
    foot and a half to two feet, as measured from the shoulders, from the cyclist
    to the side. There should be no sudden movements.  Signalling potholes and
    turns is a normal part of group rides and is usually done vocally.  A rider has
    a responsibility to the group to conduct himself or herself in a safe manner.

[34]

Randell
    expressed the view that if a rider were confronted with a situation where the
    cyclist directly in front swerved to the right in response to riders further ahead
    suddenly slowing down, it would not be improper for the rider to try to avoid a
    collision by turning to the left, without signaling. This would be true even if
    there were cyclists to the riders left.  In such a case the rider would have
    to act very quickly, almost without thinking.

[35]

Randell
    was asked about Kempfs testimony that just prior to the accident his front
    wheel was approximately two feet to the left of Nguyens back wheel.  Randell responded
    by saying:

Looking at the scenario, I think perhaps error is a better
    word than unreasonable.  Mr. Kempf is looking to come in  to move in beside
    Mr. Nguyen to take up his position in the group.  Its perfectly reasonable. He
    comes in very tightly.  That distance at which hes coming in next to Mr.
    Nguyen is very tight....  [T]he bicycles arent on rails at a consistent
    distance from one another, theres movement constantly in the group.  So thats
    a very tight movement to be making next to Mr. Nguyen at speed as youre coming
    up fast next to him.  So thats where I see, you know, an unreasonable
    closeness that  I dont see as being particularly necessary.

[36]

In
    cross-examination, Randell agreed that it would be normal for Nguyen to
    anticipate that a rider might come in and fill the position to his left and
    that there would be some overlapping of wheels as a result. Randell also agreed
    that if Nguyen was travelling 30 to 35 kph and suddenly, without warning, and
    for no apparent reason, moved over two feet and collided with Kempfs bicycle,
    such an action on Nguyens part would constitute a breach of the rules
    governing group rides, would be careless and would jeopardize the groups
    safety.

THE MOTION TO STRIKE THE JURY NOTICE

[37]

On
    consent, Nguyen amended his statement of defence prior to the opening of
    trial.  Kempf then moved to strike the jury notice on the basis that these
    amendments - namely, pleading the defence of
volenti
- changed the
    nature of the case to one in which Nguyen was seeking a declaration, disqualifying
    the action from being tried by a jury under the
Courts of Justice Act
,
    R.S.O. 1990, c. C.43, s. 108(2).  Kempf also argued that even if
volenti
was
    reserved to the trial judge, he would nonetheless be prejudiced if the jury was
    not struck as the jury would be unable to understand the limited use they could
    make of the waiver.

[38]

Nguyen
    argued that raising the defence of
volenti
did not amount to a claim
    for declaratory relief.  He also argued that the waiver was relevant to the
    inherent risks of the ride and whether there was contributory negligence. An
    appropriate charge could provide the jury with the necessary tools to
    understand the manner in which the waiver could be used in their determination
    of liability. Nguyen also took the position that the motion to strike was
    premature and could be renewed if problems arose during the trial.

The Trial Judges Reasons for
    Striking the Jury Notice

[39]

The trial
    judges analysis in support of her decision to strike the jury notice and
    discharge the jury are set out in paras. 18-23 of the motion reasons:

[18]  The jury will be asked to determine fault for the
    accident. The waiver will be an exhibit and witnesses will necessarily be
    questioned and cross examined on the document.  In my view, there is a real
    danger that the jury, in answering the liability questions, will be confused by
    the contents of the waiver or perhaps use it inappropriately in their
    deliberations.  For example, after reading the waiver, the jury could
    erroneously conclude that because it states that [Kempf] releases others from
    any liability associated with the Ride, that he has no right to bring this lawsuit.
    To put it another way, because the waiver states that [Kempf] will release all
    others from all liability arising from his participation in the Ride, there
    is a concern that the jury will misinterpret that document and conclude on the
    basis of the wording of the release that there could be no liability imposed on
    anyone, regardless of the findings of fact.

[19]  There is an additional concern. [Nguyen] has pleaded the
volenti
defence, which, if successful, precludes any recovery by [Kempf]. As Justice
    Wilson stated in
Crocker v. Sundance Northwest Resorts Ltd.
, [1988] 1
    SCR 1186, Since the
volenti
defence is a complete bar to recovery and
    therefore anomalous in an age of apportionment, the courts have tightly
    circumscribed its scope. It only applies in situations where the Plaintiff has
    assumed both the physical and the legal risk involved in the activity.

[20]  To be successful, [Nguyen] must demonstrate that [Kempf] willingly
    assumed a risk that was fully understood and agreed to give up any cause of
    action.  Thus, counsel must of necessity ask [Kempf] questions about what his
    understanding was when he signed the waiver and what he was agreeing to, what
    rights he was giving up.  [Kempf] and other witnesses will be asked about the waiver,
    which will be an exhibit at the trial.

[21]  While I agree the determination of the application of
volenti
is a function for the Court, in my opinion, the evidence necessary to put that
    defence forward will be confusing to the jury whose duty it is to determine the
    question of liability. There must be evidence about the signing of the waiver
    and I agree with the submissions of the solicitor for [Kempf] that the jury
    will have to consider the effect of the waiver and this is an issue of law.  In
    addition, it will be difficult, if not impossible, for the jury to only use the
    waiver for a narrow purpose, as suggested by the solicitor for [Nguyen].

[22]  The case before me can be distinguished from
Harrison
    v. Antonopoulos
, [2002] O.J. No. 4890 [(S.C.)] relied on by the solicitor
    for [Nguyen]. In that case, the jury was being asked to find as a fact whether
    the Plaintiff was continuously disabled within the meaning of an insurance
    policy. While the Plaintiff sought a declaration from the Court about
    entitlement to future benefits, I agree with the reasoning of Lang J. that the
    jury was not being asked to make a finding of declaratory relief in the sense
    that the term is used in section 108(2) of the
Courts of Justice Act
.
    Rather, they were being asked to make a finding of fact concerning disability
    based on the evidence.

[23]  In the case before me, the issue of the waiver must be
    thoroughly canvassed at trial in order to enable the defence of
volenti
to
    be argued.  The waiver is inextricably bound up in the liability issue and the
    jury would not be able to ignore it and the evidence surrounding it during
    their deliberations and this would be inappropriate, given the jurys
    function.  They are to determine the issue of liability, not to interpret the waiver
    and its effect.  While I appreciate counsel would be careful in questions about
    the waiver, that does not change the fact that in my view, this case involves
    in pith and substance to borrow a phrase from Justice Howden in
MacNeil
    (Litigation Guardian of) v. Bryan
, [2009] O.J. No. 2344 [(S.C.)]
    declaratory relief which is not to be determined by a jury.

[40]

In
    addition, at para. 24 of the motion reasons, the trial judge rejected Nguyens
    suggestion that she adopt a wait-and-see approach.
[1]
She accepted that if complexity was the problem, it may make sense to hear at
    least some of the evidence before deciding whether to strike the jury notice.
    However, the trial judge identified the basis of the motion as being the
    concern that in order to determine the issue of liability, given the pleading
    of
volenti
, the jury will necessarily hear the evidence about the
    waiver.  She went on to find that [e]ven with a strong charge that instructs
    the jury on the proper use to make of the waiver evidence, it would be
    impossible for the jury to use it for the narrow purposes relevant to
    determining liability. She concluded, in the same paragraph, as follows:

I do not need to hear evidence to make the determination as to
    whether or not it is proper for the case to be heard by the jury given that the
volenti
defence is being put forward. I am satisfied that in all of the
    circumstances, justice is better served by dismissing the jury at this
    juncture.

Applicable Legal Principles

[41]

The right
    to a trial by jury in civil actions is set out in s. 108(1) of the
Courts
    of Justice Act
:

In an action in the Superior Court of Justice that is not in the
    Small Claims Court, a party may require that the issues of fact be tried or the
    damages assessed, or both, by a jury, unless otherwise provided.

[42]

Section
    108(2) contains a list of claims for relief that cannot be tried by a jury.  Declaratory
    relief is one such claim.

[43]

In the
    majority reasons in
Cowles v. Balac
(2006), 83 O.R. (3d) 660 (C.A.),
    leave to appeal to S.C.C. refused, [2006] S.C.C.A. No. 496, OConnor A.C.J.O. set
    out a comprehensive list of principles governing striking out a jury notice and
    appellate review of such a decision, as paraphrased here:

1.

The right to a trial by jury in a civil case is a substantive right and
    should not be interfered with without just cause or cogent reasons (at para. 36).
    See also
King v. Colonial Homes Ltd.
, [1956] S.C.R. 528, at p. 533:
    the right to trial by jury is a substantive right of great importance of which
    a party ought not to be deprived except for cogent reasons.

2.

A party moving to strike the jury bears the onus of showing that there
    are features in the legal or factual issues to be resolved, in the evidence or
    in the conduct of the trial, that merit the discharge of the jury. The
    overriding test is whether the moving party has shown that justice to the
    parties will be better served by the discharge of the jury (at para. 37).

3.

Appellate review of a trial courts exercise of its discretion to
    dispense with a jury is limited. The reviewing court can only intervene if the
    appellant can show that the discretion was exercised arbitrarily or
    capriciously or was based on a wrong or inapplicable principle of law (at para.
    40). See also
Kostopoulos v. Jesshope
(1985), 50 O.R. (2d) 54 (C.A.),
    at p. 69, leave to appeal to S.C.C. refused, [1985] S.C.C.A. No. 93. Put
    another way, the appellate court should inquire into whether there was a
    reasonable basis for the trial judges exercise of discretion.  If not, the
    trial judge will have made a reversible error (at para. 52).

4.

The reviewing court should not interfere with the trial judges exercise
    of discretion simply because it disagrees with the conclusion reached. Put
    another way, an appeal court should not merely pay lip service to the concept
    of deference and then proceed to substitute its own view as to what the proper
    result should be (at para. 42). In many situations, the trial judges
    discretion may, with equal propriety, be exercised for or against discharging
    the jury (at para. 91). See also
Graham v. Rourke
(1990), 75 O.R. (2d)
    622 (C.A.), at p. 625.

5.

The complexity of a case is a proper consideration in determining
    whether a jury notice should be struck. Complexity relates not only to the
    facts and the evidence, but also to the legal principles that apply to the
    case. Where one draws the line as to when a particular case would be better
    heard by a judge sitting alone is far from an exact science (at paras. 48-49).

6.

While it is true that juries decide very long and complex criminal
    matters, the comparison is not particularly helpful. Accused persons in
    criminal trials have an absolute right to be tried by a jury when charged with
    specified offences, even if a judge is of the view that a jury trial is not the
    best way to achieve justice. The same is not true for civil cases (at para. 58).

7.

It is reversible error for a trial judge to strike a jury notice on the
    basis that it would be difficult for her to explain the law to the jury. Trial
    judges are presumed to know the law and to be able to explain it to a jury (at
    para. 63). See also
Hunt (Litigation Guardian of) v. Sutton Group Incentive
    Realty Inc.
(2002), 60 O.R. (3d) 665 (C.A.), at para. 70.

8.

In some cases, it is preferable to take a wait and see approach before
    deciding whether to discharge the jury. Experience has shown that in many
    instances the anticipated complexities of a case or other concerns do not
    materialize or at least not to the extent originally asserted. By waiting and
    seeing, courts are better able to protect the substantive right of the party
    who wants a jury trial and to only dismiss the jury when it becomes necessary (at
    para. 70).

9.

While in many cases the wait and see approach is the most prudent
    course to follow, it is not a rule of law. The
Courts of Justice Act
and the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194, contemplate
    that a judge may strike a jury notice even before a trial has begun (at paras.
    71-72).

10.

If the reviewing court concludes that the trial judge erred in striking
    the jury notice, the merits of the action must be considered (at para. 92).  As
    stated in King, at p. 533, a new trial is not warranted if the court were also
    satisfied that any jury acting reasonably must inevitably have reached the same
    result as did the trial judge.

[44]

While
    several of these principles speak to the considerable discretion that is vested
    in the trial judge when deciding whether to strike a jury notice and the
    limited appellate review of the exercise of that discretion, cases such as
Hunt
and
Brady v. Lamb
(2005), 78 O.R. (3d) 680 (C.A.), illustrate
    that this court will order a new trial when it has found that a trial judge has
    exercised that discretion arbitrarily or based on improper principles so as to enforce
    the statutory right to a jury trial.

ANALYSIS

[45]

The record
    indicates that Kempf advanced two independent arguments in support of his
    motion to strike the jury  one relating to the declaratory nature of
volenti
and the second relating to the complexity introduced by the waiver.

[46]

While I
    find the trial judges reasons for striking the jury somewhat unclear, my
    interpretation of them is that her primary concern was that, even with proper
    instructions, the jury would not be able to understand the limited use they
    could, in law, make of the waiver.  She was also concerned that the plea of
volenti
involved a claim for declaratory relief, a matter precluded from being
    determined by a jury.  She viewed the relevance of the waiver and the plea of
volenti
as being inextricably linked.

[47]

The trial
    judges motion reasons do not reflect an arbitrary or capricious exercise of
    judicial discretion.  The issue is whether she erred by basing her decision to
    strike the jury notice upon wrong or inapplicable principles of law.  For the
    following reasons, I am of the view that the trial judge did so err.

The
Volenti
Issue

[48]

The trial
    judges concern about Nguyens plea of
volenti
is apparent in
    statements she made in her reasons when considering the
volenti
issue. 
    At paras. 23-24, she commented, in reference to that issue, that this case
    involves in pith and substance ... declaratory relief and I do not need to
    hear evidence to make the determination as to whether or not it is proper for
    the case to be heard by the jury given that the
volenti
defence is
    being put forward.

[49]

Volenti
,
    however,

is not a claim for declaratory relief: it is a full defence
    to a finding of negligence. In
Dube v. Labar
, [1986] 1 S.C.R. 649, at
    p. 658, writing for the majority, Estey J. endorsed the following description
    of the
volenti
defence from the courts earlier decision in
Stein
    v. Lehnert
, [1963] S.C.R. 38:

[W]here a driver of a motor vehicle invokes the maxim
volenti
    non fit injuria
as a defence to an action for damages for injuries caused
    by his negligence to a passenger, the burden lies upon the defendant of proving
    that the plaintiff, expressly or by necessary implication, agreed to exempt the
    defendant from liability for any damage suffered by the plaintiff occasioned by
    that negligence...

[50]

In Allen
    M. Linden and Bruce Feldthusen,
Canadian Tort Law
, 9th ed. (Markham,
    Ontario: LexisNexis Canada, 2011), the authors state, at p. 520, [V]
olenti
is a question of fact normally decided by the jury.

[51]

On the
    basis of this analysis, to the extent that the trial judges decision to strike
    the jury was based on the plea of
volenti,
I am of the view that she
    erred.

The Waiver Issue

[52]

It was the
    trial judges duty to determine the applicable legal principles, including the
    ways in which the waiver might be relevant to liability, and instruct the jury
    with respect to these principles:
Hunt
, at paras. 70-72.

[53]

According
    to Nguyens counsel, the waiver was relevant to the assumption of risk and contributory
    negligence.

[54]

As
    previously indicated, the trial judge struck the jury primarily on the basis of
    her apprehension that the jury would not be able to understand the limited use
    they could make of the waiver.  The trial judge expressed her view that it
    would be difficult, if not impossible, for the jury to only use the waiver for
    a narrow purpose, as suggested by the solicitor for [Nguyen].  She was
    concerned that the jury would misinterpret the document and conclude that it
    released everyone involved in the ride, including other cyclists, of any
    liability.  Significantly, in para. 24, the trial judge said that [e]ven with
    a strong charge that instructs the jury on the proper use to make of the waiver
    evidence  it would be impossible for the jury to use the evidence  in only a
    very narrow fashion and to ignore the rest of the evidence about it.

[55]

In
R.
    v. Corbett
, [1988] 1 S.C.R. 670, at p. 692, Dickson C.J. cautioned: In my
    view, it would be quite wrong to make too much of the risk that the jury
might
use the evidence for an improper purpose
    (emphasis in original).  This principle extends to civil juries:
Hamstra
    (Guardian ad litem of) v. British Columbia Rugby Union
, [1997] 1 S.C.R.
    1092, at para. 15. This court has made it clear that discharging the jury on
    the basis that it would be too difficult to explain the law is reversible error:
Hunt
,

at paras. 70-72;
Cowles
, at para. 63.

[56]

In my
    view, the trial judge erred in taking this position. With respect, as
    discussed, it was the trial judges duty to determine the legal principles to
    be applied and instruct the jury in accordance with these principles.

[57]

While
    perhaps awkwardly worded, this particular contract is not a complicated or
    lengthy document.  By signing the waiver, the participants agreed that they
    would follow the rules of the road, they were responsible for their own safety,
    they were riding at their own risk, they were physically fit and their bicycles
    were mechanically fit.  By signing the waiver, the participants also agreed to absolve
    the ride organizers and related organizations of liability for any injuries or
    damages suffered. I note that in interpreting the waiver, at para. 108 of her
    reasons for judgment, the trial judge did not find it necessary to resort to
    any principles of contractual interpretation or otherwise labour over its
    meaning.  She did not identify any ambiguity.  In one short paragraph of her
    judgment, the trial judge analyzes the waiver and finds that it does not
    release other participants ... including damages occasioned by the negligence
    of a participant or other competitor (para. 108).  I view this interpretation,
    as the trial judge apparently did, as clear.

[58]

The limited
    application of the waiver is hardly beyond the ken of members of a jury. I cannot
    see how a properly instructed jury would have difficulty understanding that the
    document was not a bar to Kempfs action.  The waiver is a contract between the
    participants and the ride organizers.  It is not a contract between Kempf and
    Nguyen, nor does it contain any terms that release other ride participants from
    liability for their negligence. In any event, civil juries in Ontario are able
    to decide issues involving contracts: see
e.g.
,
Wadhwani v. State
    Farm Mutual Automobile Insurance Co.
, 2013 ONCA 662, 2013 CarswellOnt
    15078, at para. 2;
Barlow v. Citadel General Assurance Co.
, 2009 ONCA
    106, 94 O.R. (3d) 399, at para. 1.

[59]

This is,
    as counsel for Kempf described it in oral argument, a rather simple personal
    injury action.  There was a collision between two cyclists.  Sadly, one was
    seriously injured. To determine liability the jury would have to sift through
    the often conflicting evidence, make findings of fact and apply the law as
    explained to them by the trial judge.  This is what juries do every day.

[60]

In
    addition to the wisdom of their collective life experience, a jury would bring
    to this action, as juries always do, a reflection of societal values. As Binnie
    J. wrote for the majority in
Whiten v. Pilot Insurance Co.
, 2002 SCC
    18, [2002] 1 S.C.R. 595, at para. 136, One of the strengths of the jury system
    is that it keeps the law in touch with evolving realities, including financial
    realities. In my view, this is an appropriate proceeding for a jury to apply a
    healthy measure of common sense, as prescribed by Dickson C.J. in
Corbett
,
    at p. 692, in order to make findings of fact and determine liability for the
    accident.

[61]

In
    summary, this is not a case where the trial judge, in the exercise of her
    discretion, strikes the jury on the ground that the evidence was too technical or
    complex for the jury to make a proper assessment of liability.  It was decided primarily
    on the basis that the jury members would be incapable of understanding the
    legal effect of the waiver, even after careful instruction.

[62]

In my
    opinion, she erred in this regard.

The Wait and See Issue

[63]

The
    trial judge reasoned that a wait and see approach might have been appropriate
    if the problem was one of complexity. Here, however, because the issue was not
    complexity, but rather the waiver and
volenti
, the trial judges
    concerns would not be attenuated if a wait and see approach were taken.

[64]

I
    disagree. In my view, it would have been preferable for the trial judge to have
    reserved her decision on the motion until after the evidence had been completed,
    as Nguyens counsel urged her to do, or, perhaps, until a discrete problem
    arose. As the cases emphasize, the wait and see approach is generally
    preferred.  I say so for two reasons.  From a practical perspective, often the anticipated
    complexities of a case or other concerns giving rise to the motion to dismiss a
    jury do not materialize.
[2]
From a principled perspective, the right to a jury trial is a fundamental,
    substantive right that should not be interfered with except for very cogent
    reasons:
Cowles,
at para. 70.

[65]

In
    my view, the wait and see approach would have been preferable, but taking
    such an approach is not a rule of law.  For this reason, I would not deal
    further with this issue.

The Conclusion

[66]

I do not
    doubt that the trial judges decision to strike the jury notice and discharge
    the jury was motivated by her interest in ensuring the parties received a fair
    trial.  However, I see nothing in this case  the issues, evidence or
    applicable law  that supports the conclusion that a jury, properly instructed,
    could not do justice to the parties.  I am satisfied that the trial judges
    ruling reveals errors that require this courts intervention.

The Remedy

[67]

My
    conclusion that the trial judge erred in striking the jury notice and discharging
    the jury begs the question of whether a new trial should be ordered.  The
    question calls for the application of the test articulated by the Supreme Court
    in
King
, at p. 533:

This Court has more than once affirmed that the right to trial
    by jury is a substantive right of great importance of which a party ought not
    to be deprived except for cogent reasons;
but I cannot
    think that a new trial should be directed by reason of a trial judge deciding
    to discharge the jury and complete the trial himself
, even if the
    appellate court was satisfied that the course followed by the trial judge was
    wrong in law,
if the court were also satisfied that any
    jury acting reasonably must inevitably have reached the same result
as
    did the trial judge.
[
Emphasis added.]

[68]

I am not
    satisfied that, in this action, any jury acting reasonably would inevitably
    reach the same result as the trial judge.  In my view, there are at least three
    ways in which a jury acting reasonably could part ways with the trial judge.

[69]

First, the
    trial judge, in her reasons for judgment, makes no reference to contributory
    negligence  a defence that Nguyen pleaded and that was argued by both counsel
    in their closing submissions.

[70]

The trial
    judge should have addressed this issue. There was evidence capable of
    supporting a finding of contributory negligence, including Kempfs evidence
    that he failed to warn Nguyen that he was approaching from behind; Randells
    evidence that Kempf came unnecessarily close to Nguyen; and the evidence that,
    at the time of the collision, Kempf was half-wheeling. The last point is of
    particular significance given the undisputed evidence concerning the inherent
    danger associated with half-wheeling, even if just briefly.

[71]

Second,
    despite the trial judges reasons for preferring Kempfs evidence over
    Nguyens, it would be open to a jury to assess credibility differently.  Nguyen,
    Kempf and Walter, gave differing versions of what took place at the time of the
    accident.  This is understandable in the light of the circumstances; namely, cyclists,
    in a pack, travelling at high speeds, focusing on the rapidly changing dynamics
    around them.

[72]

Third, in
    deciding negligence and possibly apportioning it, a jury acting reasonably
    could take a different approach to the standard of care than the trial judge. 
    The trial judgment focuses on whether Nguyen broke the rules of a group ride,
    but it would be open to a jury acting reasonably to reject the rules as a
de
    facto
standard of care.  The evidence was that the ride was a charity
    event open to all participants.  It was not a professional cycling event or one
    restricted to members of a cycling club.  It would not necessarily be
    reasonable for Kempf or Nguyen to expect that the rules would be known to other
    participants and to rely on their adherence by other riders.  In addition, Kempf
    and Nguyen were part of a group of predominantly recreational cyclists,
    separated by inches, hurtling along a public roadway at speeds of up to 40 kph.
    Whether either partys acts or omissions breached the standard of care in these
    circumstances was an open question.

[73]

I am satisfied
    that there is evidence upon which a jury properly instructed and acting
    reasonably could come to a different conclusion than that reached by the trial
    judge.  While ordering a new trial is to be avoided where possible, I am of the
    view that, in these circumstances, a new trial is necessary.

OTHER ISSUES RAISED IN THIS APPEAL

[74]

Nguyen
    raises the following additional issues on appeal:

(1)

Did the trial judge err in failing to consider contributory negligence?

(2)

Did the trial judge err in finding that the applicable standard of care
    is simple negligence, rather than recklessness?

[75]

In my
    view, it is not appropriate to deal with these issues.

[76]

First, a
    new trial is a complete response to the argument that the trial judge erred by
    failing to address contributory negligence in her reasons.

[77]

Second, the
    applicable standard of care issue is best left to be considered in the context
    of the new trial, informed, as it should be, by the particular facts of the
    case.

DISPOSITION

[78]

Given I
    have concluded that the trial judges decision to strike the jury notice was
    based on errors in principle and that a jury would not necessarily have arrived
    at the same result as the trial judge, I would allow the appeal, set aside the
    decision below and direct a new trial, limited to the issue of liability,
    before a judge and jury.

[79]

Pursuant
    to the agreement of counsel, I would award costs of the appeal in favour of
    Nguyen fixed in the amount of $17,500, all inclusive.  I would also abide by
    the position taken by counsel that they will attempt to agree upon the trial
    costs, failing which they will return to the trial judge for resolution of that
    issue.

Gloria
    Epstein J.A.

I
    agree Paul Rouleau J.A.




Laskin J.A. (dissenting):

[80]

I
    have read the reasons of my colleague Epstein J.A. I do not agree with her
    conclusion that the trial judge erred by striking the jury notice and
    discharging the jury, and I do not agree with her proposed order of a new
    trial.

[81]

In
    my opinion, the trial judge did not err in exercising her discretion to
    discharge the jury. And even if she did, a new trial is not called for because
    any jury acting reasonably would have reached the same result as she did: they
    would have found Nguyen liable for Kempfs injuries. Also, I do not agree with
    Nguyens other two grounds of appeal, on the standard of care and contributory
    negligence. I would therefore dismiss his appeal.

A.

Overview

(a)

What this case is about

[82]

Epstein
    J.A. has reviewed the evidence in detail. Here, I summarize the important
    facts.

[83]

Both
    Kempf and Nguyen were experienced cyclists. Each was a member of a cycling club
    and each had participated in many group rides. On June 1, 2008, Kempf and
    Nguyen participated in a 75 km charity bike ride to raise money for the Heart
    and Stroke Foundation. The ride took place mostly on Torontos Don Valley
    Parkway, which was closed to vehicular traffic for the event.

[84]

There
    are three basic rules of the road for cyclists on a group ride: keep your line;
    keep your pace; do not make an unannounced sudden movement. All cyclists
    understand these rules. Indeed, they are a matter of common sense.
[3]
Nguyen broke all three rules, and his doing so caused the collision that
    resulted in Kempfs injuries.

[85]

Just
    before the collision, Nguyen was the last cyclist in a group of cyclists
    slightly ahead of another group led by Kempf. Kempf decided to join Nguyens
    group to gain the benefit of the draft  a well-known and well-accepted
    practice in which the lead cyclist in a group breaks the wind so that the
    cyclists close behind do not have to expend as much energy.

[86]

Kempf
    moved up to the left of Nguyen, their bikes about 50 to 70 cm (or about two
    feet) apart. As Kempfs front wheel pulled even with Nguyens rear wheel,
    Nguyen slowed slightly, stood up on his pedals and suddenly, without giving any
    signal and for no discernible reason, swung his bike sharply to the left,
    striking the front wheel of Kempfs bike. Kempf was thrown to the ground, and
    other cyclists ran over him. Nguyen never bothered to stop. Though he had
    caused the collision, he just kept riding.

(b)

The litigation

[87]

Kempf
    sued Nguyen for damages for negligence. In his pleading, Nguyen alleged Kempf
    had voluntarily assumed the risk of injury, relying on the defence of
volenti

non fit injuria
 literally, to one who is willing, no harm is done.
    Nguyen also relied on a waiver agreement, which each cyclist on the ride had
    been obliged to sign. And he also alleged that an emergency situation, created
    when several riders in front of him had slowed down, had forced him to veer
    sharply to his left. Finally, Nguyen claimed that Kempf was contributorily
    negligent for his injuries.

[88]

Nguyen
    served a jury notice. At the beginning of the trial, Kempf brought a motion to
    strike the jury notice. After lengthy argument, the trial judge granted the
    motion. In a written ruling, she concluded somewhat reluctantly that justice
    to the parties would be better served by discharging the jury.

[89]

The
    trial lasted six days. The trial judge heard evidence from Kempf, Nguyen, five
    other cyclists on the ride and an expert cyclist called by the defence. She
    delivered lengthy and thoughtful reasons in which she found Nguyen liable. The
    parties had agreed on damages.

(c)

The grounds of appeal

[90]

Nguyen
    raises three issues on appeal:

1.

The trial judge erred in finding that the standard of care was ordinary
    negligence. To impose liability on a participant in a sporting event, the
    appropriate standard of care is intentional or reckless conduct.

2.

The trial judge erred by failing to consider whether Kempf was
    contributorily negligent.

3.

The trial judge erred by striking the jury notice and discharging the
    jury.

My colleague addresses only the third ground of appeal.

(d)

My position, summarized

[91]

1.       The
    trial judge was correct in holding that the appropriate standard of care was
    ordinary negligence. Neither logic, nor policy, nor case law supports a
    recklessness standard.

[92]

2.       Although
    Nguyen had pleaded contributory negligence, he did not press the issue strongly
    at trial. Still, the trial judge considered the reasonableness of Kempfs
    conduct. If she erred in failing to make a specific finding on contributory
    negligence, her error was harmless. It is evident from her reasons and the
    record that Kempf was not negligent and that Nguyen was entirely at fault for
    Kempfs injuries.

[93]

3.(i)    An
    appeal courts right to interfere with a trial judges discretionary decision
    to discharge a jury is very limited. An appellant must show the trial judge
    exercised this discretion arbitrarily or capriciously, or based on a wrong
    principle of law. Nguyen has not met this burden.

[94]

As
    Epstein J.A. acknowledges, the trial judge did not act arbitrarily or
    capriciously. Quite the opposite. She heard submissions on the motion to
    discharge the jury for almost three hours; she actively questioned counsel on
    their positions; and she gave a four-and-a-half page, single-spaced ruling in
    which she expressly considered the parties submissions for and against
    retaining the jury and the applicable case law, and explained why she somewhat
    reluctantly discharged the jury.

[95]

The
    trial judge also set out the correct test: will justice to the parties be
    better served by dismissing or retaining the jury? Thus, Nguyen and my
    colleague are left with the argument that though the trial judge stated the
    test correctly, she applied it unreasonably. Respectfully, I do not find this
    argument at all persuasive.

[96]

A
    trial judge is always in the best position to decide whether to retain a jury,
    a decision our court has acknowledged may often with equal propriety, be
    exercised for or against discharging the jury.
[4]
And this trial judge is one of our provinces most experienced judges in
    personal injuries litigation, having tried many cases both with and without a
    jury. For reasons I will expand on, she was concerned that, in combination with
    the
volenti
defence, the waiver agreement  which was poorly drafted
    and hard to read, yet on which defence counsel intended to question the
    witnesses  would confuse the jury and would be used by them improperly despite
    a strong charge. This was a reasonable exercise of her discretion. This court
    has no right to intervene.

[97]

(ii)
    Even if the trial judge should have retained the jury, a new trial is not
    called for because any jury acting reasonably would have reached the same
    result. Kempfs account of the collision was credible and was supported by the
    evidence of other cyclists, who had observed what had happened. Nguyen, on the
    other hand, gave an explanation for his cycling that defied common sense and
    that was not supported by a single other witness. Even his own expert
    acknowledged Nguyen had breached the rules of the road and had cycled
    carelessly, even recklessly. On this record, no jury acting reasonably could
    have reached a decision different from that of the trial judge.

[98]

This
    collision occurred on June 1, 2008. The new trial proposed by my colleague
    would take place, if at all, at the earliest in mid-2015.  Holding a new trial
    seven years after this accident happened does not serve the administration of
    justice well. This appeal should be dismissed.

B.

The issues on appeal

(1)

Standard of care

[99]

The
    trial judge found  the following:

·

Nguyen owed Kempf a duty of care.

·

The standard of care was the ordinary negligence standard.

·

Nguyen had breached the standard of care, and was therefore
    negligent.

·

Nguyens negligence had caused Kempfs injuries.

·

The waiver agreement did not release one cyclists negligence
    claim against another.

[100]

The trial judge
    set out her finding of negligence at para. 98 of her reasons:

[98] I find that Nguyen was negligent, that his negligence
    consisted of making a sudden movement while riding in a group, failing to
    maintain a straight line, failing to signal his intention to move and moving
    directly into the path of the Plaintiff when he could have moved out to the
    right. Given that I reject Nguyens evidence about the existence of a situation
    of emergency, there is no need for me to consider the doctrine of agony of
    collision as submitted by the solicitor for the Defendant.

[101]

Nguyen accepts
    the trial judges findings that he owed Kempf a duty of care and that the
    waiver did not release Kempfs claim against him. He challenges the trial
    judges finding that the appropriate standard of care was ordinary negligence.
    He contends the appropriate standard of care to impose liability on a
    participant in a sporting event is intention to cause harm, or, at the very
    least, recklessness. Nguyen maintains that though he may have been negligent,
    he did not intend to harm Kempf and he was not reckless.

[102]

I see no
    justification for departing from the ordinary negligence standard, which has
    served the common law so well, in so many different contexts and activities,
    for so many years.

[103]

Negligence law
    uses the fictional reasonable person. The standard of care in negligence is
    that of the reasonable person in similar circumstances: see
Hill v. Hamilton
    Wentworth Regional Police Services Board
, 2007 SCC 41, [2007] 3 S.C.R.
    129, at para. 69. A defendants conduct is negligent or breaches the standard
    of care if it creates an unreasonable risk of harm: see
Mustapha v.
    Culligan of Canada Ltd.
, 2008 SCC 27, [2008] 2 S.C.R. 114, at para. 7.

[104]

As is evident
    from these formulations, the negligence standard is flexible. Its application
    depends on who the actors are and what activities they are engaged in.
    Unreasonableness means different things for children, for professionals, for
    persons with mental disabilities, for motorists and so on.

[105]

The risks
    parties assume depend on the nature of the activity in which they participate.
    The risks one assumes playing a sport differ from the risks one assumes when
    going for a morning run or walking to work. In sports, the risks one assumes
    vary depending on the sport. The risks assumed in a sport where physical
    contact is part of the game, such as hockey or basketball, differ from the
    risks assumed in a sport where there is no physical contact, such as tennis or
    road cycling.

[106]

In hockey or
    basketball, for example, players have to assume some risk of injury from bodily
    contact, even contact intentionally inflicted or in breach of the rules of the
    game. A body check  even one that calls for a penalty  or contact fighting
    for a rebound in which the opposing player is called for a foul is part of the
    ordinary risk of each game. Conduct in these contact sports becomes
    unacceptable only when it is malicious, out of the ordinary or beyond the
    bounds of fair play. See e.g. John Barnes,
Sports and the Law in Canada
,
    3d ed. (Toronto: Butterworths, 1996), at p. 279.

[107]

In other words,
    the ordinary negligence standard is sufficiently flexible to accommodate the
    different risks inherent in different sports and sporting activities. There is
    no need to exempt sports participants from the application of ordinary
    negligence law. This was the conclusion the trial judge reached after a
    thorough analysis of the standard of care in sporting activities and the risks
    inherent in cycling on a group ride. I agree with her analysis. The most
    important passages are at paras. 86 and 90 of her reasons:

[86] It seems to me that by engaging in a particular sport, the
    player understands that there are certain risks that are part of a sport. I
    agree that the standard of care that is owed to other participants in a sport
    is different than that which is owed to a person in the activities of normal
    life. Further, what constitutes conduct of a reasonable person will vary from
    sport to sport.  I concur with the comments of my colleague Justice
    Milanetti in
Nichols v. Sibbick
where she stated, The principal
    questions to be determined by the judge are the nature of the risks assumed and
    what a reasonable competitor would do in the circumstances of each case...



[90] The case before me involves injuries occasioned not in the
    usual activities of daily life, but rather in the context of an organized
    cycling event for charity. I agree that when the Plaintiff decided to participate
    in this ride, he assumed the usual risks associated with the sport. He agreed
    with the risks including the actions of reasonable cyclists who he could expect
    to follow the known rules governing group rides. He did not, however, agree to
    accept the risks associated with conduct that did not accord with the usual
    rules. In my opinion, the correct standard of care that must be met in this
    case is that of negligence. It is sufficient if the Plaintiff proves that the
    conduct of the Defendant fell short of what a reasonable cyclist participating
    in a group ride for charity would do or refrain from doing. While I agree that
    what constitutes reasonable care depends on what the participant agreed to
    reasonably expect given the nature of the sporting event, in a case involving
    cycling, there is no reason to impose a higher onus on the Plaintiff, to prove
    that the Defendant conducted himself in a reckless fashion. By its nature
    cycling is not a contact sport or one that involves physical encounters with
    opponents such as football or rugby. [Citations omitted.]

[108]

As the trial
    judge recognized, a couple of trial judgments in Ontario have used the word
    reckless when imposing liability on a defendants conduct in a sporting
    event. See
Fink v. Greeniaus
(1973), 2 O.R. (2d) 541 (H. Ct. J.), at
    pp. 549 and 551; and
Gilsenan v. Gunning
(1982), 137 D.L.R. (3d) 252
    (Ont. H. Ct. J.), at p. 259. The use of that word is unfortunate. In both
    cases, the trial judge applied an ordinary negligence standard in finding the
    defendant liable. That standard, not a recklessness standard, is the correct
    standard of care. I would not give effect to this ground of appeal.

(2)

No contributory negligence

[109]

In his pleading,
    Nguyen alleged that Kempf was contributorily negligent because Kempf did not
    take reasonable care for his own safety. In her reasons, the trial judge did
    not expressly deal with contributory negligence. Nguyen submits that her
    failure to do so was a reversible error, warranting a new trial.  I do not
    agree with this submission. If the trial judge erred by failing to expressly
    address the contributory negligence claim, her error was harmless because
    Nguyens allegation of contributory negligence had no air of reality.

[110]

Although Nguyen
    pleaded contributory negligence and raised it briefly in closing argument, he
    did not press the issue during the evidence. He did not cross-examine either
    Kempf or Kempfs witnesses on whether Kempf failed to take reasonable care for
    his own safety. Nguyens defence essentially rested on the waiver agreement and
    his allegedly justifiable reaction to an emergency situation he claimed had
    occurred.
[5]

[111]

In this court,
    Nguyen suggests two ways in which Kempf may have been contributorily negligent:
    Kempf was half-wheeling and he brought his bicycle up too close to Nguyens
    bicycle. In her reasons for ordering a new trial, my colleague also suggests
    there was evidence Kempf was half-wheeling and was cycling too close to Nguyen.
    I disagree with both Nguyen and Epstein J.A. On my review of the record,
    neither suggestion is supportable.

[112]

Half-wheeling is
    a manoeuvre frowned on in cycling. Andrew Randell, the expert called by the
    defendant, gave evidence about what it means. Randell was a member of Canadas
    national cycling team for five years and in 2002 was the Canadian national road
    race champion. He said:

Q.      So lets start with the term half-wheel; what does that
    mean?

A.      Half-wheeling is an overlapping between two riders of
    their wheels. So the front rider and the back rider  the back riders wheel,
    front wheel, will be overlapped with the back riders [sic] rear wheel,
but
    it is a consistent overlapping all the time, its not a momentary overlap
,
    although even that is bad, but its more of a consistent doing it over and over
    again over consistent periods of time. [Emphasis added.]

And:

Q.      Okay. And you said that half-wheeling is a condition
    where you overlap wheels, I guess, persistently

A.      Yes.

[113]

The trial judge
    addressed Kempfs cycling and found he had not been half-wheeling. Kempf had
    brought his front wheel alongside Nguyens rear wheel only temporarily to take
    advantage of the draft. As important, Randell was of the same view. He said: I
    wouldnt classify what he [Kempf] was doing as half-wheeling. Rather, Randell
    agreed with plaintiffs counsel during cross-examination that what Kempf did 
    a momentary overlapping of wheels to take advantage of the draft  is perfectly
    acceptable in group riding and perfectly normal and ordinary in this
    situation. He also agreed that inevitably, theres going to be at least some
    overlapping of the front wheel to the back wheel.

[114]

The evidence on
    distance was that when Kempf brought his bicycle alongside Nguyens bicycle,
    the two bikes were about 50 to 70 cm, or two feet, apart. Again, Nguyens
    expert, Randell, acknowledged that this was a reasonable distance apart 
    [t]hats acceptable riding. It was especially so on the Don Valley Parkway 
    about as good as a paved surface can get in terms of smoothness of surface.
    Finally, but importantly, Nguyen led no evidence to show the collision would
    have been avoided if the bicycles had been farther apart.

[115]

The trial judge
    concluded that Nguyen was entirely at fault for Kempfs injuries. The trial
    record supported her conclusion. Her failure to advert expressly to the
    defendants claim of contributory negligence does not justify this courts
    intervention.

[116]

In
Housen v.
    Nikolaisen
, 2002 SCC
33,
[2002] 2
    S.C.R. 235,
at
para. 39, the Supreme
    Court emphasized that an omission in trial reasons justifies an appellate
    courts intervention only if the omission is a material error or taints the
    trial judges conclusion.

As a starting point to the discussion of the ordinary or
    reasonable motorist, we emphasize that the failure to discuss a relevant factor
    in depth, or even at all, is not itself a sufficient basis for an appellate
    court to reconsider the evidence. This was made clear by the recent decision of
Van de Perre
,
supra
, where Bastarache J. says, at para. 15:

omissions in the reasons will not necessarily mean that the
    appellate court has jurisdiction to review the evidence heard at trial. As
    stated in
Van Mol (Guardian ad litem of) v. Ashmore
(1999), 168 D.L.R.
    (4th) 637 (B.C.C.A.), leave to appeal refd [2000] 1 S.C.R. vi, an omission is
    only a material error if it gives rise to the reasoned belief that the trial
    judge must have forgotten, ignored or misconceived the evidence in a way that
    affected his conclusion. Without this reasoned belief, the appellate court
    cannot reconsider the evidence.

[117]

Here, if the
    trial judge erred in failing to advert expressly to Nguyens defence of
    contributory negligence, the error was hardly material. She considered Kempfs
    cycling. He testified that at all times he followed the rules of a group ride,
    and she accepted his evidence. I would not give effect to this ground of
    appeal.

(3)

Discharge of the jury

(i)

A reasonable exercise of the trial
    judges discretion

[118]

Significant
    deference is owed to a trial judges discretionary decision to retain or
    discharge a jury. This deferential standard of appellate review is well
    established. An appeal court may intervene only if the discretion was
    exercised arbitrarily or capriciously or was based upon a wrong or inapplicable
    principle of law:
Kostopoulos v. Jesshope
(1985), 50 O.R. (2d) 54
    (C.A.), leave to appeal to S.C.C. refused, [1985] S.C.C.A. No. 93, at p. 69.
    See also
Cowles v. Balac
(2006), 83 O.R. (3d) 660 (C.A.), leave to appeal
    to S.C.C. refused, [2006] S.C.C.A. No. 496, at para. 40. Put simply, and in
    keeping with the usual standard of review of discretionary decisions, appellate
    intervention is justified only if the trial judge exercised this discretion
    unreasonably or erred in principle. See
Cowles
, at para. 52.

[119]

In assessing the
    reasonableness standard of review, context matters. Although the right to a
    trial by jury in a civil case is an important right, it is far from absolute.
    The trial judges discretion to retain or dismiss a jury is very broad:
Cowles
,
    at para. 38. Under Rule 47.02 of the
Rules of Civil Procedure
, R.R.O.
    1990, Reg. 194  the rule invoked in this case  a trial judge may strike out a
    jury notice where a jury trial is inappropriate. The question for the trial
    judge is simply this: will justice to the parties be better served by
    dismissing or retaining the jury? See
Cowles
, at para. 37. And, as
    this court and the Supreme Court of Canada have emphasized, the person in the
    best position to decide this question is the trial judge. See
Hunt
    (Litigation guardian of) v. Sutton Group Incentive Realty Inc.
(2002), 60
    O.R. (3d) 665 (C.A.), at para. 52; and
Hamstra (Guardian ad litem of) v.
    British Columbia Rugby Union
, [1997] 1 S.C.R. 1092, at para. 26.

[120]

Where a trial
    judge draws the line between discharging or retaining a jury is not an exact
    science. There is no bright-line test for the exercise of the trial judges
    discretion. And so, in
Graham v. Rourke
(1990), 75 O.R. (2d) 622
    (C.A.), at p. 625, Doherty J.A. noted, In many situations that discretion may,
    with equal propriety, be exercised for or against discharging the jury.

[121]

It is against
    this wide leeway given to a trial judge that we must assess the decision in
    this case to discharge the jury. Some judges faced with Kempfs motion may have
    retained the jury. But unless the trial judge had no reasonable basis for
    discharging the jury, we have no right to intervene. As I said in my overview,
    in my opinion, the trial judge exercised her discretion reasonably.

[122]

Epstein J.A.
    accepts that the trial judge did not act arbitrarily or capriciously. Indeed
    she did not, for the reasons set out in my overview. And she did not act on a
    wrong principle. The trial judge correctly stated the test she had to apply. At
    para. 12 of her reasons for striking the jury notice, she said:

[12] It is trite law to state that the right to a jury trial is
    an important one which should not be taken away lightly:
Hunt v. Sutton
    Group Incentive Realty Inc.
(2002), 60 O.R. (3d) 665 (C.A.). When
    entertaining a motion to dismiss the jury, the presiding judge must decide
    whether on the particular facts of the case, justice to the parties will be
    better served by dismissing or retaining the jury. The decision to discharge a
    jury is a matter of judicial discretion which must be reasonable in the
    circumstances.

And then, at para. 15, she repeated the correct test:

[15] However, I am required to consider the case as framed by
    the pleadings and the anticipated evidence and decide whether justice is best
    served by retaining the jury or discharging it. I have come to the conclusion,
    somewhat reluctantly, that this action cannot proceed with a jury.

[123]

Nonetheless,
    Epstein J.A. says that in applying the test, the trial judge erred by relying
    on the plea of
volenti
and the waiver as bases to discharge the jury.
    And my colleague says that, though not an error, it would have been preferable
    had the trial judge adopted a wait and see approach to the decision to
    discharge the jury. I disagree with my colleague on each of her three points. I
    will list her points (in italics) and my response to each one.

(1) The trial judge erred in law by relying on
    Nguyens volenti defence as a basis to discharge the jury.

[124]

Epstein J.A.
    says the trial judge should not have relied on Nguyens plea of
volenti
to strike the jury because
volenti
is a defence to a finding of negligence,
    not a claim for declaratory relief. I agree that if the trial judge had
    characterized Nguyens plea of
volenti
as a claim for declaratory
    relief, she would have erred. But she did not do so.

[125]

As the trial
    judge wrote at para. 13 of her reasons, had she characterized the defence as a
    claim for declaratory relief, she would have been required to discharge the
    jury because under s. 108(2) of the
Courts of Justice Act
, R.S.O.
    1990, c. C.43, a claim for declaratory relief cannot be tried with a jury:

[13] While section 108(2)  makes it clear that a claim for
    declaratory relief cannot be tried with a jury and [plaintiffs counsel] argues
    that the case being presented by the Defendant is akin to a request for
    declaratory relief, in my view, I do not need to make that finding to deal with
    this motion.

[126]

Instead, the
    trial judge carefully analyzed the competing positions of the parties and
    exercised her discretion somewhat reluctantly to strike the jury notice. Her
    analysis would have been unnecessary had she accepted Kempfs argument that
    Nguyen was asking for declaratory relief.

[127]

Although, at
    para. 23 of her reasons, the trial judge states that the case involves in
    pith and substance  declaratory relief which is not to be determined by a
    jury (citation omitted), she nonetheless determined the case was not one in
    which she was required by statute to discharge the jury.

(2)The trial judge erred by holding that the jury
    would be incapable of understanding the legal effect of the waiver even after
    careful instruction.

[128]

This appears to
    be the main reason why my colleague would allow the appeal. She says that the
    case was a simple personal injury action and that the waiver was not a
    complicated document  its limited application was hardly beyond the ken of
    members of a jury.

[129]

I do not agree
    with my colleague. The trial judges concern was not the waiver alone, but the
    waiver in combination with the
volenti
defence. Because of that
    combination, this case was not a simple personal injury action. The trial judge
    was concerned that the jury would have been confused by the waiver and, because
    of its connection to the
volenti
defence, would have used it
    inappropriately in their deliberations despite a correct and strong charge.
    That was a reasonable concern.

[130]

After the
    argument on the motion to strike the jury notice, three things were evident.
    First, for Nguyen, the
volenti
defence and the waiver were
    inextricably connected. He intended to argue that by signing the waiver, Kempf
    had assumed all risks of injury to himself. Second, although Nguyen conceded
    that the trial judge should decide the
volenti
defence after the jury
    had deliberated on liability, he refused to make the same concession for the
    waiver. That document, he contended, could be properly considered by the jury.
    Third, Nguyens counsel intended to question Kempf and the other witnesses on
    what they understood by signing the waiver, what risks they understood they
    were agreeing to and what rights they understood they were giving up. In short,
    he wanted to use the waiver to support Nguyens defences of
volenti

    that Kempf had voluntarily assumed the risks of participating in the charity
    bike ride  and on the appropriate standard of care.

[131]

And the waiver
    itself was not a straightforward document. It was hard to read and understand.
    The trial judge found it confusing and so it was. The full waiver is attached
    as Appendix A. The pertinent portions provided:

THE BECEL HEART&STROKE RIDE FOR HEART WAIVER AGREEMENT,                                                                EVENT
    DAY JUNE 1, 2008

Please Read Carefully Release Waiver and Indemnity: The Becel
    Ride for Heart I Agree:

1) That all times during the Becel Heart&Stroke Ride for
    Heart my safety remains my sole responsibility and that I will observe all
    rules of the road; and



4) That I am aware of the risks inherent in participating in
    the Becel Heart&Stroke Ride for Heart and assume all such risks.



IN CONSIDERATION of the acceptance of my application and
    permission to participate as an entrant in the Becel Heart&Stroke Ride for
    Heart and post-event activities, I, for myself, my heirs, executors,
    administrators, successors and assigns, HEREBY RELEASE, WAIVE AND FOREVER
    DISCHARGE the Heart and Stroke Foundation of Ontario, Unilever Canada, PLH
    & Associates, the City of Toronto, The Toronto Police Services Board, The
    Toronto Police Service, The Members of the Toronto Police Service Auxiliary
    Program, the Chief of Police, the Toronto Transit Commission, Board of
    Governors of Exhibition Place, the Canadian National Exhibition Association,
    and all other associations, sanctioning bodies and sponsoring companies, and
    all their respective agents, officials, servants, claims, demands, damages,
    costs, expenses, actions and causes of action, whether in law or equity, in
    respect to death, injury, loss or damage to my person or property HOWSOEVER
    CAUSED, arising or to arise by reason of my participation in the said event,
    whether a spectator, participant, competitor or otherwise, whether prior to,
    during or subsequent to the event, AND NOTWITHSTANDING that any of the foregoing
    may have contributed to, or the injury or damage may have been occasioned by,
    the negligence of any the foresaid. I FURTHER HEREBY UNDERTAKE or HOLD AND SAVE
    HARMLESS and AGREE TO INDEMNIFY all of the aforesaid from and against any and
    all liability incurred by any or all of them as a result of, or in any way
    connected with, my participation in the said event.

BY SUBMITTING THIS ENTRY, I ACKNOWLEDGE HAVING READ, UNDERSTOOD
    AND AGREED TO THE ABOVE WAIVER, RELEASE AND INDEMNITY. I WARRANT that I am
    physically fit to participate in this event, and that my equipment is
    mechanically fit and suitable for its intended use in the Becel
    Heart&Stroke Ride for Heart.



[132]

By signing the
    waiver, each cyclist releases the ride sponsor, Becel, and the charity, the
    Heart and Stroke Foundation. But some of the language in the waiver might
    suggest that each cyclist also releases other cyclists from liability. For
    example, each cyclist agrees that my safety remains my sole responsibility
    and that I am aware of the risks inherent in participating in the Becel
    Heart&Stroke Ride for Heart and assume all such risks. And the
    consideration clause is similarly open to being interpreted as a broad release
    of liability.

[133]

Thus, in
    discharging the jury, the trial judge wrote, at paras. 18, 21 and 24:

[18] The jury will be asked to determine fault for the
    accident. The waiver will be an exhibit and witnesses will necessarily be
    questioned and cross examined on the document.  In my view, there is a
    real danger that the jury, in answering the liability questions, will be
    confused by the contents of the waiver or perhaps use it inappropriately in
    their deliberations. For example,  because the waiver states that the
    Plaintiff will release all others from all liability arising from his participation
    in the Ride, there is a concern that the jury will misinterpret that document
    and conclude on the basis of the wording of the release that there could be no
    liability imposed on anyone, regardless of the findings of fact.



[21] While I agree the determination of the application of
volenti
is a function for the Court, in my opinion, the evidence necessary to put that
    defence forward will be confusing to the jury whose duty it is to determine the
    question of liability.



[
24
] [I]n order to determine the issue of
    liability, given the pleading of
volenti
, the jury will necessarily
    hear the evidence about the waiver.  In my opinion, the inescapable
    reality of this is that the jury will be considering issues of contract which
    they cannot do. Even with a strong charge that instructs the jury on the proper
    use to make of the waiver evidence, in my mind, it would be impossible for the
    jury to use the evidence concerning the waiver in only a very narrow fashion
    and to ignore the rest of the evidence about it.

[134]

The trial
    judges reasoning is similar to that of the experienced trial judge in
Cowles
.
    In that case too, the trial judge had exercised her discretion to discharge the
    jury, in part because of the legal complexity of the case. She had concluded
    that the jury would find it difficult to keep separate various legal concepts,
    including strict liability, negligence and any applicable defences. On appeal,
    the defence argued she had erred in discharging the jury. One of the defences
    arguments parallels my colleagues argument: any difficulty the jury would have
    had in applying the relevant legal concepts was not a proper basis to strike
    the jury notice. This court did not accept that argument. OConnor A.C.J.O.
    wrote, at paras. 61 and 67:

[61]  While the trial judge expressed a concern about the
    complexity of the legal issues in her reasons, I read her comments in this
    regard as suggesting that the jury may have difficulty in applying the legal
    concepts as instructed by her, not in deciding what those concepts were. This,
    it seems to me, is apparent from her last comment -- "It may be difficult
    for a lay jury to keep the concepts separate."



[67] In exercising her discretion to strike the jury notice in
    these cases, the trial judge considered the legal complexity of the cases as
    one of those complexities that would affect the task of the jury. She was
    entitled to do so.

[135]

I accept that
    other trial judges may have taken a different view of the complexity in this
    case, as they may have of the complexity in
Cowles
. But as OConnor
    A.C.J.O. said, at para. 42:

[42] An appeal court should not interfere with the exercise of
    a trial court's discretion simply because it disagrees with the conclusion
    reached. That means an appeal court should not merely pay lip service to the
    concept of deference and then proceed to substitute its own view as to what the
    proper result should be for that of the lower court.

[136]

Thus in
Cowles
,
    this court upheld the trial judges discretion to discharge the jury, even
    though it determined, at para. 57, that the case fell at the low end of the
    complexity scale that would permit a judge to dispense with a jury and that it
    was likely that some judges confronted with the same factors would exercise
    their discretion differently. I would do the same here.

(3)The trial judge should have adopted a wait and
    see approach.

[137]

My colleague
    says that it would have been preferable had the trial judge reserved her
    decision on the motion to strike the jury notice until the evidence had been
    completed. Perhaps, perhaps not. The trial judge considered whether she should
    wait and see and recognized that doing so is preferable in some cases,
    particularly those in which the evidence is expected to be complex. She decided
    not to do so in this case.

[138]

Wait and see is
    not a rule of law; it is very much a matter of discretion. See
Cowles
,
    at para. 72. Were it a rule of law, trial judges would never discharge a jury
    before the evidence was completed. But as OConnor A.C.J.O. said in
Cowles
,
    at para. 76, trial judges have the authority by statute, the rules and case law
    to dispense with a jury before a trial begins. Here, the trial judge determined
    not to wait and see. That was her call to make. And it was a reasonable call.
    At least Epstein J.A. accepts that the trial judges decision not to wait and
    see does not justify appellate intervention.

[139]

The trial judge
    had a reasonable basis to discharge the jury. This court therefore has no basis
    to interfere with her decision. I would not give effect to this ground of appeal.

(ii)

No new trial

[140]

Epstein J.A.
    would order a new trial, which would take place, if at all, at least seven
    years after the accident. I do not think an order for a new trial is
    appropriate. Under s. 134(6) of the
Courts of Justice Act
, this court
    shall not direct a new trial unless some substantial wrong or miscarriage of
    justice has occurred. One application of this statutory direction is the
    principle my colleague refers to, at para. 70 of her reasons, and which comes
    from the judgment of Cartwright J. in
King v. Colonial Homes Ltd.
,
    [1956] S.C.R. 528, at p. 533: a new trial should not be ordered in a case where
    the trial judge erred in discharging the jury if the court were  satisfied
    that any jury acting reasonably must inevitably have reached the same result as
    did the trial judge.  See also
Khan v. College of Physicians and Surgeons
    of Ontario
(1992), 9 O.R. (3d) 641, at pp. 675-76.

[141]

I would apply
    that principle here. Although I do not think the trial judge erred in
    discharging the jury, even if she did, a jury properly instructed and acting
    reasonably would also inevitably have found Nguyen liable for Kempfs injuries.
    Epstein J.A., however, says that such a jury could differ from the trial
    judges assessment in three ways. I do not agree with any of her three points.

[142]

First, my
    colleague says there was evidence supporting a finding of contributory
    negligence. She points in particular to what she says is evidence Kempf came
    unnecessarily close to Nguyen and evidence Kempf was half-wheeling when the collision
    occurred. I have dealt with the issue of contributory negligence earlier in
    these reasons. On my review of the record, there was simply no evidence to
    support a finding that Kempf was contributorily negligent. To repeat what I
    said earlier, the defences own expert admitted Kempf was an acceptable
    distance apart from Nguyen and was not half-wheeling.

[143]

Second, Epstein
    J.A. says a jury could assess the credibility of Kempf and Nguyen differently.
    Of course, in theory that is true. But even on a printed record, which is all
    an appellate court has, it is difficult to conceive that a reasonable jury
    could have reached a different result. In this court, Nguyen admitted the
    evidence supported a finding that he was negligent. The evidence at trial
    showed that he broke the rules of a group ride, made a manoeuvre at the
    critical time that defied common sense and, in the words of his own expert, was
    reckless. By contrast, nothing in Kempfs evidence suggested he cycled
    carelessly, and his account was supported by the evidence of the other cyclists
    who testified.

[144]

Third, Epstein
    J.A. says a jury could take a different approach to the standard of care. I do
    not see how they could if one accepts, as I do and as the trial judge did, that
    the ordinary negligence standard applies. Nguyen was an experienced cyclist. He
    broke rules of a group ride so basic and so grounded in common sense that even
    inexperienced cyclists would know them. He had to be aware that by breaking the
    basic rules of a group ride, he created an unreasonable risk of harm. That is
    what the trial judge found, and that is what Randell accepted. No reasonable
    jury could have concluded otherwise.

[145]

Indeed, my view
    is that no reasonable jury could have reached a result different from the one
    the trial judge reached. In addition to what I have already said in response to
    my colleague, I rely on the following three points.

[146]

First, the
    evidence of Kempf, whom the trial judge found to be a credible witness, was
    supported by the evidence of several other cyclists, who had seen the accident
    or its aftermath. In contrast, the evidence of Nguyen, whom the trial judge
    found to be an unimpressive witness, was not supported by a single other
    witness, and was contradicted by several of the witnesses.

[147]

Second, Nguyens
    explanation for his cycling defied common sense.  He claimed that several
    riders ahead of him had slowed down, which had caused him to veer sharply to
    his left to avoid them. No witness had seen any cyclist ahead of Nguyen slowing
    down. And as the trial judge noted, veering to the left into a group of riders,
    including Kempf, instead of to the right, where there was plenty of open space,
    made no sense. The trial judge put it this way, at para. 67 of her reasons:

[67] The other perplexing element of the actions of the
    Defendant relates to the evasive action that he described as being necessary
    due to the alleged slowing down of riders directly in front of him. According
    to his version of events, as a result of the slowing of at least a couple of
    riders, the large fellow right in front of Nguyen moved off to the right,
    presumably to avoid striking the rider in front of him. One wonders why the
    Defendant did not make the same maneuver. He stated he knew there were riders
    to his left, yet he decided to move in that direction instead of off to the
    right as the rider in front of him did, apparently without incident. Again,
    this action does not make sense, given the situation as described by the
    Defendant.

[148]

Third, Nguyens
    own expert, Randell, acknowledged that Nguyens cycling, as described by the
    other witnesses, including Kempf, had been careless, dangerous, and
    reckless. Nguyen called Randell to testify about the conduct of cyclists on a
    group ride. On cross-examination by Kempfs counsel, Randell admitted that
    Nguyen had breached the rules of the road and had cycled recklessly:

Q.      And at the moment in time when his front wheel is about
    even with the axle of the Nguyen vehicle  for clarity in the record, when the
    Kempf front wheel is about even with the axle of the rear wheel of the Nguyen
    vehicle  suddenly Mr. Nguyen, for no reason, no apparent reason, moves over
    two feet striking the Kempf vehicle. Can you make those assumptions?

A.      Yes.

Q.      He moves over two feet striking the Kempf vehicle.

Now, would it be fair to say that in this situation that the
    rider in the position of Mr. Nguyen, in this hypothetical, has breached the
    rule to maintain his line?

A.      Yes, yeah.

Q.      Inevitably, though, it breached the rule to maintain
    his pace?

A.      Yeah, it probably would have slowed it, yeah.

Q.      And he has failed to ride a smooth, predictable path,
    correct?

A.      Yes, mm-hmm.

Q.      And in terms of riding in a pack, the conduct I
    described, if you saw it, youd agree with me, that was a major foul?

A.      Yeah, I would say so, yes.

Q.      And that kind of riding would put the safety, not only
    of the individuals involved, but of the whole rear part of the group in peril,
    correct?

A.      Yeah.

Q.      To make a sideways sudden movement of two feet without
    a very good reason would be a careless act, youd agree?

A.      Yeah.

Q.      And if made without concern for those who might be
    approaching, its fair to say that a movement of two feet or thereabouts to the
    left by a cyclist on the right edge of a pack would be an act that goes against
    all the rules weve spoken about governing good riding, correct?

A.      Yes, yeah.

Q.      It would go against the obligation to promote safety,
    to act responsibly, correct?

A.      Yeah.

Q.      And you mentioned it would be a careless act. Do you
    agree with me that it would also be an act that would be dangerous, correct?

A.      It would be dangerous, yeah.

Q.      An act that would be reckless?

A.      Reckless, sure. I dont understand the definition, but
    Can you define reckless?

Q.      An act taken without due regard for the danger that it
    might expose others to.

A.      Yeah.

Q.      So it would be reckless?

A.      Yeah.

[149]

In the light of
    these considerations, it is hard to conceive that a reasonable jury could have
    come to a different result. It is thus not in the interests of justice to order
    a new trial.

C.

Conclusion

[150]

I would dismiss
    this appeal with costs fixed in the agreed-on amount of $17,500, inclusive of
    disbursements and applicable taxes.

Released: February 18, 2015 (J.L.)

John
    Laskin J.A.



Appendix A: Waiver Agreement

THE BECEL HEART&STROKE RIDE FOR HEART WAIVER AGREEMENT,                                                                EVENT
    DAY JUNE 1, 2008

Please Read Carefully Release Waiver and Indemnity: The Becel
    Ride for Heart I Agree:

1) That all times during the Becel Heart&Stroke Ride for
    Heart my safety remains my sole responsibility and that I will observe all
    rules of the road; and

2) That I will make best efforts to wear an approved helmet
    while riding in the Becel Heart&Stroke Ride for Heart; and if I am under
    the age of 18 I must wear an approved helmet; and

3) That I will discontinue riding in the Becel Heart&Stroke
    Ride for Heart if it is determined by medical personnel at any time that I am
    physically unfit to continue; and

4) That I am aware of the risks inherent in participating in
    the Becel Heart&Stroke Ride for Heart and assume all such risks.

5) By participating in the Becel Heart&Stroke Ride for
    Heart, I consent the use of my photograph, without compensation, in any future
    publicity carried out by the Heart and Stroke Foundation.

IN CONSIDERATION of the acceptance of my application and
    permission to participate as an entrant in the Becel Heart&Stroke Ride for
    Heart and post-event activities, I, for myself, my heirs, executors,
    administrators, successors and assigns, HEREBY RELEASE, WAIVE AND FOREVER
    DISCHARGE the Heart and Stroke Foundation of Ontario, Unilever Canada, PLH
    & Associates, the City of Toronto, The Toronto Police Services Board, The
    Toronto Police Service, The Members of the Toronto Police Service Auxiliary
    Program, the Chief of Police, the Toronto Transit Commission, Board of
    Governors of Exhibition Place, the Canadian National Exhibition Association,
    and all other associations, sanctioning bodies and sponsoring companies, and
    all their respective agents, officials, servants, claims, demands, damages,
    costs, expenses, actions and causes of action, whether in law or equity, in
    respect to death, injury, loss or damage to my person or property HOWSOEVER
    CAUSED, arising or to arise by reason of my participation in the said event,
    whether a spectator, participant, competitor or otherwise, whether prior to,
    during or subsequent to the event, AND NOTWITHSTANDING that any of the
    foregoing may have contributed to, or the injury or damage may have been
    occasioned by, the negligence of any the foresaid. I FURTHER HEREBY UNDERTAKE
    or HOLD AND SAVE HARMLESS and AGREE TO INDEMNIFY all of the aforesaid from and
    against any and all liability incurred by any or all of them as a result of, or
    in any way connected with, my participation in the said event.

BY SUBMITTING THIS ENTRY, I ACKNOWLEDGE HAVING READ, UNDERSTOOD
    AND AGREED TO THE ABOVE WAIVER, RELEASE AND INDEMNITY. I WARRANT that I am
    physically fit to participate in this event, and that my equipment is
    mechanically fit and suitable for its intended use in the Becel
    Heart&Stroke Ride for Heart.

Print Full Name of Participant:

Date:

(Parent/Guardian Name required if participant is under 18
    years)





[1]
Nguyen abandoned the
volenti
plea, and further amended his statement of
    defence, at the opening of the case for the defence.    In fairness to the
    trial judge, as the
volenti
plea was not abandoned until after Kempf was
    cross-examined on the waiver, adopting a wait-and-see approach would not have
    eliminated all of her concerns about whether trial by jury was appropriate.



[2]
Here, arguably, it did not materialize given the withdrawal of the
volenti
defence.



[3]
The defendants expert, Andrew Randell, acknowledged that these rules are pretty
    standard, derived from common sense and have evolved over a long period of
    time.



[4]

Graham v. Rourke

(1990), 75 O.R. (2d) 622, at p. 625.



[5]
Although Nguyen had pleaded
volenti
, he abandoned it at the opening of
    the defences case.


